Let me begin by extending my congratulations to you, Sir, on your election to the presidency of the forty-first session of the General Assembly. This is a crucial convocation, which is confronted with issues never before placed before the Assembly. My sense of discomfort over our capacity to find solutions to the difficulties faced by the Organization is eased only by the knowledge of your own capacity for problem-solving and for bridge building. This Organization has faced many trials and survived an equal number of tribulations in the 41 years of its life. But I suspect that it has faced no greater test than the current financial difficulties which hamper its ability to function. No nation represented in this Assembly should allow the United Nations to succumb to pressures spawned by the misguided notion that this great Organization should be weakened; for the Organization, and the Charter which governs its operation, remain as important and vital to the world today as they did on 26 June 1945, when United States President Harry Truman told the closing session of the first General Assembly in San Francisco that "the Charter of the United Nations is a solid structure upon which we can build a better world".
In 1945, the world was reeling from the brutality of a war which left millions dead and many more millions with their livelihood in shreds. The devastation was all pervasive and mankind recoiled from the horror of its self-destruction. The forces of fascism and tyranny, which had unleashed a monstrous regime of terror, had frightened nations, large and small, into the realization that, in Truman's words, "if we had the United Nations Charter a few years ago - and above all the will to use it - millions now dead would be alive".
It was against that background of massive human conflict and destruction that nations found the capacity to co-operate in the creation of the United Nations, and to set out in its Charter the principles of international conduct that could lead to lasting peace and security for all.
In 1986, conditions are not dissimilar. Today, millions are still dying from human conflict and neglect. Tyranny and terrorism still stalk the globe, and tension and fear continue to follow in their shadow. Today, however, we have the United Nations Charter*, but do we have the will to use it? To quote the words of the Secretary-General's report: will we "meet our financial obligations under the Charter"?
In June 1945, President Truman said*, "if we should falter in the future in our will to use the united Nations Charter, millions now living will surely die".
Those millions have died, for we have failed to use the Charter. How many more must die in the Middle East, in Central America, in South Africa and in terrorist attacks, before we use the Charter? How many more mothers must die from starvation? How many more children must live a life too weak to walk, too sick to cry, too hungry to care that they die, how many more, before we use the Charter?
For small nations, such as mine, this is no empty question; it is a vital issue. Our very survival depends upon respect for the Charter of the United Nations by other, more powerful States*, for tomorrow we may be the victim of a stronger neighbor's aggression or, worse still, the casualty of someone else's war.But apart from our own self interest in promoting respect for the Charter and in maintaining the work of the United Nations, the smallness of our size in no way diminishes the magnitude of our anxiety over the continuing conflicts in the world, nor does it soothe the searing pain upon our consciousness when we witness the agonizing misery of thousands, world-wide, who suffer from malnutrition and lack of adequate medical care.
In the name of those millions who died in order to bring mankind to the understanding that the united Nations is imperative; in the name of those millions, who have since died while we failed to use this Organization and its Charter to bring an end to wars, I urge this Assembly to turn away from acrimonious debate over the financial crisis in the Organization, which would serve only to weaken the United Nations still further. I plead, in the name of my country, that we should seek, instead, to strengthen the Organization by overcoming its current difficulties through a spirit of genuine compromise. For, as the Secretary-General observed in his report to this session;
"... in a world where the destinies of all countries are almost certain to become ever more closely linked, there can be no substitute for an effective multilateral system in the maintenance of international peace and security and in the co-operative management of global problems." (A/41/1, pp. 2-3) My delegation holds the view that the report of the Group of High-level Experts to Review the Efficiency of the Administrative and Financial Functioning of the United Nations presents us with a blueprint for appropriate reform. We would urge the Assembly to accept the Group's recommendations as a foundation upon which we can streamline the Organization.
However, we would also urge those who have withheld their contributions from
the Organization to release them promptly for the stability of the world will be threatened if this United Nations is crippled and rendered weak and un-authoritative.
No country or region can guarantee its own security without guaranteeing the security of others. World peace cannot be achieved in circumstances where the globe is only half-safe from threat. If any nation wishes to be secure, it must be ready and willing to share security with all.
The framers of the United Nations Charter were deeply conscious of the necessity for the Organization to play an important role in maintaining international peace and security - "to save succeeding generations from the scourge of war". Chapter VII of the Charter contains a blueprint for an international security system with an enforcement capacity to deter aggression and prevent regional disputes from erupting in armed conflict. It has never been implemented. Yet as we survey the globe, there are incidents of regional conflict on almost every continent; it is estimated that some 150 conflicts have occurred since the Second World War with no less than 20 million deaths.
It is staggering to consider that the world is now spending over $1.5 million a minute on arms. It takes just 15 days and 15 hours for world military expenditure to match the amount spent on all aid to all developing countries in the whole of 1983. swords have not been beaten into ploughshares spears have not become pruning-hooks, and nations continue to lift up sword against nation. And nowhere is this more striking than in the fact that for every 100,000 people in the world, there are 556 soldiers but only 85 doctors.
It is against this background that we must all welcome the agreement made in Stockholm this September between NATO and Warsaw Pact countries allowing for verification and inspection of military activities as well as observation; for, the Stockholm document removes a great deal of the tension and suspicion associated with these military exercises and is an indication that, given the political will, the East and West can stand together on common ground, encouraging mankind, as a whole, to enjoy a sense of optimism over the future of the world. We must all pray that Stockholm was not a false start but rather a bold beginning on the long journey towards a reduction in conventional arms and, more important, genuine limitation of nuclear weapons.
While small countries, such as mine, welcome the relief from tension in Europe occasioned by the Stockholm agreement, we remain troubled that in the absence of global adherence to the principle of the United Nations, we have been forced to protect national security through accumulation of arms and through military agreements with countries equally small and equally disadvantaged. My country, and other countries like mine in the Caribbean, could better have spent our scarce resources on hospitals for our ailing, on welfare for our aged, on education for our young.
It is not right that small countries which have experienced a history of exploitation and whose people have been forced for centuries to endure deprivation and suffering should be weighed down with the heavy burden of expenditure on arms at the beginning of their journey to independence.
But, we cannot deceive ourselves that small though we are, we have not become the subject of attention by adventurers of one sort or another. The numerous examples of mercenary forces mounted to invade small countries, of political opportunists fomenting disquiet, of unscrupulous drug dealers destabilizing our territories, demand that we should not sit by idly. To meet these pernicious elements, and in the absence of a will within the United Nations to address collective security as envisaged in the Charter, small States have been forced to establish the means for some self-protect ion.
But, by diverting scarce resources into security, our economic and social development has been retarded.
In 1982, the year after my country took its place as a Member of this Organization, the Secretary-General, in his report, issued a call:
"to reconstruct the Charter concept of collective ... peace and security" (A/37/1, p. 2) in order to meet the need of Governments for:
"a workable system ... in which they ... have real confidence." (Ibid.) Yet four years later we are not even close to achieving confidence in the United Nations capacity for collective security. For the countries with veto power on the Security Council have chosen to frustrate attempts to create the "workable system of collective security" (ibid.) envisaged by the Secretary-General and endorsed by this Assembly.
The result has not brought benefits to anyone: conflicts have ignited like brushfires on the global map and the super-Powers have become engulfed in the flames as each puts support behind one or other of the adversaries. The cost has been high not only to the people engaged in the conflict, but to the people of the super-Power nations, whose Governments diverted money from their own development and spent it instead seeking positions of primacy over each other.
As the representative of a small country anxious to advance its social and economic development and deeply aware that a system of collective security under the umbrella of the United Nations opens an opportunity for genuine global stability, I call upon this Assembly to request the Secretary-General to bring the question of collective security to the attention of the Security Council once again in the hope that the troubled state of the world and the debilitating effect upon all countries, including the super-Powers, will encourage a more productive response.
As we survey the globe, who could help but be deeply troubled at the state of the world? In some areas of the Middle East, children no longer have a normal life: their only school is an army, their only playground a battlefield. The war between two neighbors, Iran and Iraq, has been raging, with grievous consequences for both. Surely, the General Assembly and the Security Council can use their influence to bring about a complete cease-fire and a peaceful settlement to the conflict by mediation.
Equally, the Assembly cannot be unmindful of the increasing tension in Central America over conditions in Nicaragua. The lives of people have been severely disrupted; there is no longer any routine and each day could be their last. Is that how people should live? Has the time not come for the General Assembly and the Security Council to intervene behind the Contadora negotiating process in order to secure a comprehensive, verifiable and simultaneous agreement to bring true and lasting peace to the area?
In the midst of this disturbing scene of human tribulation, we are heartened by at least one attempt to find a solution to problems by peaceful means: The Assembly should welcome the efforts of the Republic of Korea to resolve its differences with North Korea on the basis of a comprehensive unification formula. We would urge neighbors in other regions to turn away from the battlefield and to seek solutions to their differences at the negotiation table.
My country lies on the route of the most dangerous traffic that the Western Hemisphere has experienced this century: the drug run to the United States of America. In the process of our being used as a trans-shipment point, some of the cargo has been left on our shores, promoting drug abuse and encouraging crime by the lure of big money.
We have all seen the injurious effects of narcotics on societies - the flower of youth emaciated and withered before it has had a chance to bloom,  minds reduced to inarticulate cabbages, life snuffed out even before it has had a chance to sparkle. We are all painfully aware of the injury to economic development which is done by drug abuse among the work force in developing countries. Larger and more powerful States cannot sustain the waste of its human resources. How, then, could we in small States, with fewer people, cope with so perilous a problem?
But the problem is even more ominous, for last year the International Narcotics Control Board reported that evidence exists clearly linking drug trafficking in many countries with the illegal traffic in firearms, subversion, international terrorism and other criminal activities. Since that report, the situation has deteriorated significantly. Our economic development is threatened from within as our young people are nursed into the habit of drug abuse, while our security is threatened from without by gangsters eager to find trans-shipment points to the United States and unmindful of the extent of the action, including murder, which they must take to secure their ill-gotten gains.
It cannot be beyond the capacity of the United Nations to institute mechanisms upon which countries can call for help to rid the world of this all-consuming evil, in this connection, the entire international community should give the strongest support to the proposed international conference on drug abuse and illicit trafficking to be held at the ministerial level next year. But, equally. States Members of the United Nations should give full support to the activities of the Organization in this area.
My delegation would suggest that, following upon the forward-looking resolution introduced by South-East Asian countries and adopted by the General Assembly last year, the scope of the Organization's work should be expanded to include the provision to developing countries, upon their request, of help from a trained and capable international team to investigate and detect drug traffickers within their territories and to police their territorial waters effectively. This suggested new activity could be accommodated through the Central Training Unit for Law Enforcement Officers, which the United Nations has operated since 1972. I would add that the biggest contributors to that Unit should be those countries which are the largest markets for these drugs. For, while we acknowledge a responsibility to be watchful for dangers to all mankind, small countries should not be expected to pay for the eradication of evils bred in the societies of larger and richer States.
Drug traffickers respect no boundaries, and the harmful effect of drug abuse does not question the nationality, ideology or ethnicity of its victims. All our countries have a vested interest in aborting this foul activity. To that end, I call on the General Assembly to give the Secretary-General the mandate to create a global plan to eliminate progressively illicit production of narcotic drugs wherever it occurs. Such a program must take account of the need to develop alternative means of livelihood for the large numbers of poor people in developing countries who are used to produce these drugs and who are paid only a subsistence income, while the organizers and distributors in the developed countries grow rich and fat.
If we in the Caribbean feel threatened by the activities of illicit drug traffickers, it should also be understood that we feel no less uncomfortable over the rise in the number of nuclear reactors in our hemisphere. Events at Chernobyl have taught us that accidents at nuclear reactors could be as devastating as the explosion of a nuclear bomb. The countries of the Caribbean traverse no vast area and, consequently, the effects of a nuclear accident would waste no time in spreading throughout our region, leaving few, if any, free from harm.
It is cause for deep concern to us that while more nuclear reactors are being established in our hemisphere, we have no influence over their number, their locations and the levels of their safety. It is in this context that we must ask: At what point does the placement and safety levels of nuclear reactors cease to be a national matter and become an international concern? Is it when an entire island nation is wiped out? Is it when it is too late to prevent hundreds of thousands of people from dying?
We in the Caribbean have good reason to sympathize with our sister States in the Pacific that have been distressed for years over nuclear tests conducted by larger states and the dumping of nuclear waste. We share the deep-seated fears of the Pacific island countries about the long-term medical effects of exposure to radiation and the contamination of the environment, including marine life and food crops, which could be caused by nuclear activity.
In expressing our strong desire for the United States and the Soviet union to reach agreement in their negotiations to limit nuclear arms, we are mindful that there is also need for agreement in the international community as a whole on nuclear safety. We are aware that just two months ago governmental experts met at the International Atomic Energy Agency in Vienna and settled the texts of two draft conventions in the field of nuclear safety. This is a welcome development and we urge all nations to ratify these conventions as soon as possible.
But it should be understood that these conventions meet some of our concerns only part way. For while the treaties would oblige ratifying States to provide early notification of nuclear accidents with possible trans-boundary effects, and also would commit them to endeavor to provide assistance in the event of a nuclear accident, they do not set standards of safety nor do they allow for verification. For a country like mine, a mere 170 square miles, early notification of a nuclear accident would be a meaningless gesture, for the effects of a disaster on a land the size of ours would be immediate and fatal. It is in this context that my delegation would urge all nations to agree to establish within the United Nations system the means of setting standards for and verifying nuclear safety.
I come now to terrorism. Here again, while the main focus of this iniquity has been in the developed countries, small States find themselves in a sadly vulnerable position. Some of our countries have become the arena for the conflict of others, and we have been forced to take precautions to protect ourselves. These precautions have not been without cost and, consequently, we have been compelled to divert spending from social and economic development projects to take account of this evil of terrorism.
In the Caribbean, our countries depend on tourism, and welcoming visitors from all over the world and offering them the comforts of nature, with which we are blessed in abundance, are important elements in our economic well-being. In this context alone, we cannot afford to treat security at our ports casually. The current situation in the world, in which terrorists strike indiscriminately at innocent civilians demands that we interrupt our own peaceful way of life with extravagant security arrangements for the hundreds of thousands of people who visit our countries every year.
No terrorist organization that so wantonly and cold-bloodedly takes the lives of innocent human beings should believe that it enjoys the respect or sympathy of the world. For it does not. Indeed, the actions of such organizations have lost them - and those who support them - the ear of many nations which might otherwise have given their cause a hearing. Terrorist activity directed at civilian targets achieves no good for anyone, and the time has come for the strongest possible action against those who would foster and promote it. I turn now to South Africa. The Secretary-General has observed that: "Only the total elimination of apartheid will restore peace to South Africa and to southern Africa as a whole". (A/41/1, p. 12) This observation is an echo of the cries of many South Africans, black and white, who yearn for the day when their country will be free from the repression of apartheid, from illegal imprisonment, from police torture and from State-sanctioned slaughter of young and old alike.
Unfortunately, the wailing voice of suffering, rising from the unrelieved brutality of South African jails, has been unable to reach the ears of those in the strongest position to bring an end to this wretchedness of apartheid. Thus, despite the overwhelming support for mandatory economic sanctions against the South African regime, there are those who hesitate to act and others who refuse to do more than pay lip service to abhorrence of apartheid.
Yet, in June of this year, the Commonwealth Eminent Persons Group whose attempt to negotiate a peaceful settlement in South Africa was aborted by the disdain of the South African authorities, pointed out in their report that if South Africa:
"comes to the conclusion that it would always be protected from economic measures, the process of change in South Africa is unlikely to increase in momentum".
That same Commonwealth Eminent Persons Group concluded that if the ncn-white people in South Africa came:
"to believe that the world community will never exercise sufficient effective pressure through other measures in support of their cause, they will have only one option remaining: that of ever increasing violence." If we are to set store by the findings of this Group, the compelling conclusions must be that the Governments which now refuse to impose sanctions on South Africa are helping to keep apartheid alive, and are pushing the non-white people of South Africa into seeking to secure their basic human and civil rights by means of violence and death.
The late Prime Minister of India, Mr. Nehru, wrote that:
"there is no easy walk to freedom anywhere and many of us will have to pass through the valley of the shadow of death again and again before we reach the mountain tops of our desires". There should be no mistake about the fact that the black people of South Africa are prepared to walk that valley time and again for their freedom. The choice before the Assembly, and ultimately before the members of the Security Council, is either to help all of South Africa to reach the mountain tops of democracy and justice, or to plunge the country and all its people into a river of blood. My country opts for democracy, we choose freedom and justice for all in South Africa. We urge all others to do the same by agreeing to the imposition of comprehensive and mandatory economic sanctions against this foul and reprehensible regime. We are in the final months of the year which we designated International Year of Peace. But it has not been such a peaceful year, for conflicts have continued unabated in many parts of the world. The signs of a desire for peace came not from Governments but from the spirit of brotherhood and kinship in ordinary people. People who marched against nuclear weapons, people who gave freely and gladly to relieve the suffering of the starving in Africa, people who protested against apartheid. These people rose above the narrow confines of their nationality, ethnicity and sovereignty and, surveying the conditions of other lands, recognized themselves in other peoples.
As we stand on the threshold of the twenty-first century, Governments might consider taking a cue from those ordinary people who did so much this year to promote peace. In this regard, we might remind ourselves of the words in the Constitution of the United Nations Educational, Scientific and Cultural Organization (UNESCO), one of the specialized agencies of the United Nations system "That since wars began in the minds of men, it is in the minds of men that the defenses of peace must be constructed;
"That ignorance of each other's ways and lives has been a common cause, throughout the history of mankind, of that suspicion and mistrust between the peoples of the world through which their differences have all too often broken into war;".
It is in this context that I would urge the Assembly to endorse the proposal of UNESCO's twenty-third General Conference for the proclamation of a World Decade for Cultural Development. R>r we will not erase suspicion and mistrust among all nations until we promote understanding and appreciation among all peoples.
The Economic and Social Council has placed a resolution on this matter before the General Assembly for consideration. Let us not close the door on this century and enter the next without some attempt to construct the defenses of peace in the minds of men. Let us put an end to ignorance of each other's way of life, let us take the opportunities for peace into the next century and let us leave behind the failures of war.
